Underwood, Judge.
On December 16,1977 appellant was convicted in the Superior Court of Clarke County of burglary and sentenced to ten years to be served on probation. On April 3,1979 a hearing was held in the same court and it found that appellant had violated the conditions of his probation by committing the offense of burglary on December 12, 1978. Appellant’s probation was revoked and the court imposed a sentence of five years confinement with the remainder of the original ten-year sentence on probation. The revocation of probation was based on the testimony of the owner of the burglarized residence and a police detective, together with a statement made freely and voluntarily by appellant after being advised fully of his Miranda rights and thereafter clearly, affirmatively and voluntarily waiving his rights. Miranda v. Arizona, 384 U. S. 436 (86 SC 1602, 16 LE2d 694) (1966). Appellant did not testify at the hearing.
Appointed counsel for appellant has moved for permission to withdraw as counsel and has met all requirements of Anders v. California, 386 U. S. 738 (87 SC 1386, 18 LE2d 493) (1966). This court has examined fully the transcript and is satisfied the appeal is wholly frivolous. Accordingly, counsel is granted permission to withdraw and the appeal is dismissed. Sanford v. State, 149 Ga. App. 793 (256 SE2d 134); Bethay v. State, 237 Ga. *155625 (229 SE2d 406) (1976).
Submitted July 12, 1979
Decided September 4, 1979.
Edward D. Tolley, for appellant.
Harry N. Gordon, District Attorney, for appellee.

Appeal dismissed.


McMurray, P. J., and Banke, J., concur.